                                          Case 3:21-cv-01270-EMC Document 24 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DORYCE WILSON,                                     Case No. 21-cv-01270-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION TO DISMISS
                                  10     MERCEDES-BENZ USA, LLC,                            Docket No. 16
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Defendant Mercedes-Benz USA, LLC’s (“Mercedes-Benz’s”)

                                  15   motion to dismiss this case pursuant to Federal Rule of Civil Procedure 12(b)(6). See Docket No.

                                  16   16 (“Mot.”). Mercedes-Benz argues that the Court should dismiss Plaintiff Doryce Wilson’s

                                  17   complaint because she is subject to the settlement agreement in Amin v. Mercedes-Benz USA, LLC

                                  18   et al., No. 1:17-cv-01701-AT (N.D. Ga. Sept. 11, 2020) (order certifying the settlement class and

                                  19   granting motion for final approval of settlement), a nationwide class action in the Northern District

                                  20   of Georgia involving claims that the heating, ventilation, and air conditioning (HVAC) system in

                                  21   certain Mercedes-Benz vehicles, including Ms. Wilson’s vehicle, are defective. Mot. at 2.

                                  22   According to Mercedes-Benz, Ms. Wilson did not timely opt out of the settlement agreement by

                                  23   mailing an opt-out letter on or before July 25, 2020. Id. Mercedes-Benz supports this argument

                                  24   by pointing out that Ms. Wilson’s name appears in the list of class members but does not appear

                                  25   on the final list of all approved class member opt-outs. Id.

                                  26          In response, Ms. Wilson attaches to her opposition evidence that she postmarked her

                                  27   written request for exclusion from the Amin settlement agreement before the July 25, 2020

                                  28   deadline. See Docket No. 17-3 (Req. for Judicial Notice, Ex. C (“Long-Form Settlement Notice”))
                                          Case 3:21-cv-01270-EMC Document 24 Filed 04/21/21 Page 2 of 2




                                   1   at 7 (“Your request [to be excluded from the Class] must be postmarked on or before July 25,

                                   2   2020.”). For example, Ms. Wilson attaches a signed and executed opt-out letter dated July 24,

                                   3   2020, as well as a certified mail receipt indicating that she mailed the letter on that date. See

                                   4   Docket No. 20-1 (“Opp’n Exs.”), Exs. 1–2. She also attaches a mail return receipt indicating that

                                   5   someone named Mark Sayers at JND Legal Administration in Seattle, Washington, received the

                                   6   letter on August 1, 2020. Id., Ex. 2. Finally, she attaches a printout of the letter’s tracking history

                                   7   from the United States Postal Service (USPS) also indicating that the letter was delivered to the

                                   8   Seattle address on August 1, 2020. Id., Ex. 3.

                                   9           Mercedes-Benz’s only response is that Ms. Wilson must have mailed the letter on July 27,

                                  10   not July 24, because the USPS tracking history states that the letter “[a]rrived at USPS Regional

                                  11   Facility” in “Los Angeles CA” on July 27, 2020. See Docket No. 21 (“Reply”) at 1. But Ms.

                                  12   Wilson lives in Palo Alto, not Los Angeles, so that statement likely means that it took the USPS
Northern District of California
 United States District Court




                                  13   three days to move the letter from Palo Alto to the regional processing center in Los Angeles. At

                                  14   the very least, there is a serious factual dispute as to whether Ms. Wilson timely postmarked the

                                  15   opt-out letter.

                                  16           Accordingly, because Ms. Wilson did not attach the opt-out letter, certified mail receipt,

                                  17   mail return receipt, or USPS tracking history to her complaint, the Court hereby GRANTS

                                  18   Mercedes-Benz’s motion to dismiss with leave to amend so that Ms. Wilson can include this

                                  19   evidence, and any other supporting allegations that she timely opted out of the Amin class action

                                  20   settlement, in an amended complaint. Ms. Wilson is instructed to file an amended complaint no

                                  21   later than thirty (30) days from the date of this order.

                                  22           This order disposes of Docket No. 16.

                                  23

                                  24           IT IS SO ORDERED.

                                  25

                                  26   Dated: April 21, 2021

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
                                                                                          2
